The Honorable Michael K. Davis State Representative 15232 Hwy. 90 West Ravenden Springs, Arkansas 72460-9526
Dear Representative Davis:
This letter is issued in response to your recent request for an Attorney General's opinion regarding the reappraisal of property for taxation purposes.
You note that the Assessment Coordination Division has recently provided the assessors of the various counties with new information concerning land values and prices. You also note the provisions of Act 836 of 1997. Accordingly, you have asked:
  Are the assessors required to use the new land value information immediately, or (if the county is currently conducting a reappraisal) when the reappraisal process is completed?
It has come to my attention that the issue presented in your question is currently the subject of litigation. See Gunter v. Stephens, Faulkner County Court Docket No. CC-97-58. I am therefore unable to render an opinion in response to this question. It is a long-standing policy of this office not to issue legal opinions on matters that are pending before the courts for determination. Such matters are properly decided by the judiciary; commentary from any of the other branches of government would present a threat to the constitutional principle of separation of powers. Moreover, it is not the function of the Office of the Attorney General to give legal advice regarding particular matters that are the subject of dispute. Questions of this nature should be directed to the Assessment Coordination Division.
Accordingly, I must decline to issue an opinion in response to your question.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh